Citation Nr: 9934279	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  89-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
carpal tunnel syndrome.  

2.  Entitlement to an increased rating for the service-
connected residuals of shell fragment wounds to the left 
elbow and forearm, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had honorable, active service in the United 
States Marine Corps from July 1944 to March 1946.  

In January 1989, the veteran filed a claim requesting that 
the rating for the service-connected residuals of the shell 
fragment wounds to his left elbow and forearm be increased.  
The RO denied his claim in June 1989 and, after being 
notified of this, he appealed to the Board of Veterans' 
Appeals (Board).  The Board promulgated a decision in March 
1990 denying his claim and subsequently, in July 1990, denied 
his motion for reconsideration.  

The veteran then appealed to the United States Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims or the "Court").  In December 1990, while his case 
was pending at the Court, the Office of General Counsel for 
VA, who represented the Secretary of VA in legal matters 
before the Court, filed a motion requesting that the case be 
remanded for additional procedural development and 
adjudication, including considering whether the veteran was 
entitled to service connection for damage to the nerves in 
his left upper extremity (ulnar neuropathy) as a residual of 
his shell fragment wounds in service.  The Court issued an 
order in February 1991 granting the motion, and the case was 
returned to the Board for compliance with directives that 
were stipulated.  The Board, in turn, remanded the case to 
the RO in March 1991 in furtherance of this purpose.  

In April 1991, the RO granted service connection for partial 
left ulnar neuropathy, as a residual of the shell fragment 
wounds that the veteran sustained to his left elbow and 
forearm while in service.  A separate 10 percent rating was 
assigned, effective in January 1989.  The RO continued to 
rate the other residuals of the shell fragment wounds to this 
extremity, including the scars, at the noncompensable level.  
The veteran continued to appeal, requesting that a higher 
rating be assigned for the ulnar neuropathy, as well as for 
the other residuals, including scars, of the shell fragment 
wounds to his left upper extremity.  

The Board determined in February 1994 that another Remand was 
necessary to further develop the evidence and to have the 
veteran examined.  In March 1995, after the requested 
development was completed, the RO denied the claims seeking 
increased ratings for the service-connected multiple 
residuals of the shell fragment wounds to the left elbow and 
forearm.  The RO also denied an additional claim of service 
connection for bilateral carpal tunnel syndrome.  

In December 1995, the Board denied the claim seeking an 
increased rating for the ulnar neuropathy involving the left 
upper extremity.  Concerning the remaining claims, the issue 
of an increased (compensable) rating for the other residuals, 
including the scars caused by shell fragment wounds to the 
left elbow and forearm and that of service connection for 
bilateral carpal tunnel syndrome; the Board remanded these 
issues to the RO for additional development of the evidence, 
to include attempting to obtain medical records of relevant 
treatment and having the veteran examined.  

In November 1996, after the requested development was 
completed, the RO increased the rating for the service-
connected shell fragment wound residuals, including scars, 
that the veteran sustained to his left elbow and forearm to 
10 percent.  The RO continued to deny service connection for 
bilateral carpal tunnel syndrome.  

In June 1997, the Board remanded these issues to the RO for 
additional development of the evidence, to include VA 
examination and to provide the veteran  another opportunity 
to submit additional evidence or information.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran's current bilateral carpal tunnel syndrome is due to 
disease or injury which was incurred in or aggravated by 
service or was caused or aggravated by his service-connected 
disabilities.  

2.  The veteran's service-connected penetrating shell 
fragment wounds of the left elbow and forearm are shown to 
likely have resulted in moderate damage to both the flexor 
and extensor muscles of the forearm.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for bilateral 
carpal tunnel syndrome has not been presented.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.310 (1999).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected shell fragment wounds to the left 
elbow and forearm have been met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp 1999); 38 C.F.R. §§ 4.7, 4.40, 4.55, 
4.56, 4.73 including Diagnostic Codes 5307, 5308 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A careful review of the service medical records shows that 
the veteran underwent debridement of shell fragment wounds of 
the left forearm and arm in May 1945.  An examination in late 
May 1945 revealed a clean superficial wound approximately one 
inch long on the ventral surface of the left arm.  There was 
a healed wound about two inches above the elbow on the left 
forearm.  Extension of the elbow was limited by 10 degrees.  
The veteran did well and was returned to duty in June 1945.  
The separation examination in March 1946 noted a history of a 
shrapnel wound of the left forearm.  

During a VA examination in June 1968, the veteran reported 
that mortar shell fragments had struck him over the left 
elbow and forearm during the invasion of Okinawa in 1945.  He 
stated that he had been hospitalized for approximately 12 
days.  His primary injury was a "good size" hole in the 
region of the left forearm.  He also had a smaller injury to 
the left elbow.  He related that the only treatment was local 
wound cleaning and dressing and that the wound lacerations 
did not require suturing or surgical exploration.  He did not 
recall having any X-ray studies or bone fracture.  He 
indicated that the wounds healed without infection and that 
he was discharged to duty.  Reportedly, he had no immediate 
residuals following service, but had more recently been 
experiencing numbness in the left forearm just below the site 
of the injury, radiating down into the fingers and hand.  

A clinical examination of the left arm showed a very small 
scar just medial to the olecranon of the left elbow.  There 
was also an area of slight scarring about the size of a match 
head, which was circular in configuration, and measured 
approximately one-fourth inch in diameter.  The scar was 
slightly elevated, but was otherwise well healed, nontender 
and freely movable.  A second scar was located on the medial 
aspect of the lower third of the left forearm.  The scar 
coursed obliquely across the medial aspect of the forearm and 
was located approximately 3 inches above the ulnar styloid on 
the ulnar side of the forearm.  This scar measured one inch 
by one eighth of an inch and was slightly irregular, 
depressed, nonadherent, well healed and nontender.  There 
were no actual signs of underlying muscle damage.  There was 
no sign of loss of sensation, and the veteran had full grip 
and full range of motion.  There was no apparent tendon or 
nerve involvement on examination.  Radiographic studies of 
the lower third of the left forearm revealed no bone or soft 
tissue abnormality.  The pertinent diagnosis was that of 
scars of the left elbow and left forearm, residuals of 
penetrating shell fragment wound.  It was noted that these 
wounds were healed and that there were no signs of muscle 
damage, tendon involvement or definite nerve involvement.  

A March 1989 statement, Morton Brown, M.D., related that the 
veteran had been complaining of more disability of his left 
arm, including numbness and tingling across the course of the 
ulnar nerve and weakness of grasping of the left hand.  Dr. 
Brown stated that it was apparent that the veteran's wound 
was beginning to show some reactivity in the sense that the 
nerves which were in the location of the shrapnel were 
showing some evidence of progressive dysfunction.  

A VA neurologic examination was conducted in April 1989 when 
the veteran reported that, during the previous 6 to 8 months, 
he had started to have pain and weakness in his left forearm, 
numbness in his left hand and cramping in the muscles of the 
medial aspect of the palmar surface of the forearm.  On 
examination, it was noted that the veteran was right handed.  
There were scars on the left elbow and lower third of the 
left forearm.  The scars were not tender, and palpation of 
the ulnar nerve at the elbow did not cause any difficulty.  
There was no evidence of significant atrophy of the hand.  
The left hypothenar eminence was somewhat smaller than that 
on the right.  The veteran exhibited weakness of all muscles 
of the hand and some weakness of the dorsiflexors and flexors 
of the wrist.  During sensory examination, he was able to 
distinguish between sharp and dull.  He had some numbness 
which appeared to extend up onto the forearm, perhaps to the 
midpoint.  This numbness was more prominent on the medial 
side than the lateral.  The examiner commented that it was 
difficult to make a definitive diagnosis on the basis of the 
examination, but that it appeared that the veteran had some 
peripheral nerve injury, probably in the ulnar group, on the 
left side.  Nerve conduction and electromyographic (EMG) 
studies were scheduled.  

The nerve conduction studies showed findings of bilateral 
carpal tunnel syndrome with motor and sensory involvement, 
right greater than left; partial left ulnar neuropathy, 
probably between the hand and elbows, with minimal abnormal 
findings; and mild cervical radiculopathy at the C5-6 level 
on the left.  The examiner commented that the relationship of 
the veteran's old injuries to the nerve conduction study 
findings was not clear with the exception of the partial left 
ulnar neuropathy.  

The results of a private nerve conduction velocity test, 
performed in June 1994, included an impression of moderate-
to-severe mixed sensory motor peripheral neuropathy with 
absent sensory-evoked potentials of both median and both 
ulnar nerves.  

A VA peripheral nerves examination was conducted in October 
1994 when the veteran reported experiencing a numbness in his 
left hand with exercise.  On examination, he was found to 
have 5/5 muscular strength in his upper and lower 
extremities.  He did not have any atrophy in the muscular 
masses.  Moreover, the veteran was found to have no numbness 
or sensory deficit in his left upper extremity.  Because the 
examiner was unable to detect any objective signs of a 
disorder of the left upper extremity, and his complaint 
followed a non-anatomical distribution, it was concluded that 
a nerve conduction study be performed to rule out carpal 
tunnel syndrome.  The findings of EMG studies contained an 
impression of bilateral carpal tunnel syndrome (greater on 
the right side than the left) and of mild left ulnar 
neuropathy.  

A VA joints examination was conducted in October 1994.  The 
examination of the left forearm showed a muscle hernia.  Grip 
strength was noted to have been 5/5.  There was a suggestion 
of a positive Tinel's sign on the ulnar nerve at the site of 
the scar.  Otherwise, there was no atrophy noted in the 
forearm or hand.  Ulnar nerve neuropathy and lacerations of 
the flexor tendons of the forearm were diagnosed.  

A VA examination was conducted in October 1996.  The veteran 
complained that he had been having pain in his left hand.  
His range of motion of his left elbow was full with no 
crepitation on motion or gross tenderness.  He had a one inch 
healed, depressed scar of the wrist flexors on the ulnar side 
and medial to the ulnar bone itself.  The motion of his left 
wrist and forearm was that of flexion to 45 degrees, 
extension to 45 degrees, radial deviation to 20 degrees, 
ulnar deviation to 20 degrees, pronation to 90 degrees, and 
supination to 45 degrees.  EMG studies found bilateral carpal 
tunnel syndrome and ulnar neuropathy across the elbow.  VA x-
ray studies were basically negative for the elbow except for 
some enlargement of the radial tuberosity in the arm.  The 
diagnosis was that of shrapnel wound of the left forearm with 
residual dysfunction, mainly reduced range of motion of the 
left forearm.  

The RO, in an November 1996 decision, increased the rating 
for the residuals of shell fragment wounds to the left elbow 
and forearm to 10 percent disabling effective on January 19, 
1989, the date the veteran first filed a claim for an 
increased evaluation.  

A VA joints examination was conducted in October 1997.  The 
veteran stated that he had injured his left forearm and right 
thigh in World War II in 1945 when he was hit by shrapnel.  
He stated that the shrapnel went through his elbow exiting 
his left forearm.  He stated that he had debridement of his 
left forearm and that the shrapnel was still present in his 
thigh.  He complained of increasing numbness in his left hand 
with pain in the volar aspect of his forearm.  He stated that 
the area which was hit was not painful except if touched.  
The area was in the medial aspect of his distal thigh.  His 
arm pain, he stated, occurred approximately three to four 
times per week when it required him to take Lorcet; otherwise 
he stated Tylenol was enough to alleviate the pain.  He 
stated he could lift 60 pounds if he used both arms.  He was 
unsure of any precipitating factors.  He stated that 
medication relieved the pain.  He did not use crutches, 
braces, canes or corrective shoes.  He had not had any 
surgeries performed.  On examination, his left elbow range of 
motion was zero to 135 with tenderness over the medial aspect 
of his olecranon.  His forearm supination was zero to 80 
degrees, and pronation was zero to 80 degrees.  Wrist 
dorsiflexion was zero to 45 degrees, and palmar flexion was 
zero to 45 degrees.  Radial deviation was zero to 20 degrees.  
Ulnar deviation was zero to 20 degrees.  Supination was zero 
to 45 degrees at his elbow.  Pronation was zero to 80 
degrees.  He had a palpable soft tissue depression 
approximately one inch over a scar in the volar aspect of his 
forearm involving the muscle.  He had a negative Tinel sign 
with a slightly positive Phalen's sign.  

VA x-ray studies showed findings of an enlarged radial 
tuberosity, as well as a bone spur in his elbow and a 
metallic foreign body in his hand.  

The following diagnoses were rendered: Shrapnel injury to his 
left forearm with mainly decreased range of motion in his 
forearm and wrist; a possible lesion in his left radial 
tuberosity with carpal tunnel syndrome bilaterally by history 
and a partial left ulnar neuropathy; his symptoms of his 
service-connected upper extremity disability included those 
of pain, numbness, tingling and decreased range of motion; 
his service-connected disability should not have aggravated 
his carpal tunnel syndrome if he had ulnar damage as carpal 
tunnel syndrome affected the median nerve; muscle damage in 
his forearm with an approximately one-inch healed, depressed 
scar in his flexor muscles on the "ulnar" side.  The 
patient's pain appeared to have been due to his service-
connected disability as it was more located in his forearm.  
His numbness was located in his hands which could be 
attributed to both the ulnar and carpal tunnel.  The examiner 
stated that he had reviewed the veteran's claims file in 
determining the diagnosis.  

A VA peripheral nerves examination was conducted in October 
1997.  The veteran related a history of his left arm shrapnel 
injury.  He reported that he initially had had a weak hand.  
This hand weakness improved significantly, but not 
completely.  He had had persistent neuralgic pains in his 
left arm since the time of his injury.  He reported having 
pain and numbness in his medial forearm on the left and 
undergoing treatment by a neurologist.  He took Tylenol and 
Vicodin as needed for pain.  He reported that he had pain 
every day.  He reported, however, that the pain did not 
significantly limit his activities.  Sometimes when doing 
repetitive activity with the arm, such as holding the 
steering wheel, he would experience exacerbation of the pain.  
It was noted that veteran was right handed.  The patient 
stated that his activities were not significantly limited by 
his left arm problem.  Neurological examination showed that 
the veteran had no atrophy in either of his arm.  He had mild 
weakness in the thenar muscles bilaterally and in the ulnar-
innervated muscles on his left arm.  He was also weak in his 
left flexor carpi ulnaris muscle.  No concrete sensory 
deficits were elicited.  An EMG performed about one year ago 
had revealed findings of bilateral carpal tunnel syndrome and 
a left sided ulnar neuropathy.  There was no evidence of 
cervical radiculopathy.  X-ray studies noted no fracture or 
areas of bone destruction.  A small olecranon spur and a 
small metallic foreign body in the soft tissues of the hand 
were found.  The following diagnoses were rendered: left 
ulnar neuropathy secondary to shrapnel wound in 1945; and a 
persistent problem with neuralgia secondary to this injury, 
otherwise he had minimal weakness secondary to this nerve 
injury; and bilateral carpal tunnel syndrome which was not 
related to or aggravated by the veteran's service.  

The VA examiner stated that the severity of this ulnar 
neuropathy was not great, but the veteran did have a chronic 
neuralgic pain problem secondary to the ulnar neuropathy.  
The examiner also noted that the function of the veteran's 
left arm was fairly good, and that there did not appear to be 
excessive fatigability or incoordination as a result of his 
service-connected ulnar neuropathy.  


A.  Bilateral Carpal Tunnel Syndrome 

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition may also 
be compensated under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
addition, when a veteran contends that his service-connected 
disability has caused a new disability, he must submit 
competent medical evidence of a causal relationship between 
the two disabilities to establish a well-grounded claim.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends that his service-connected shell 
fragment wounds to the left elbow and forearm had either 
caused or aggravated his bilateral carpal tunnel syndrome.  

No competent evidence has been submitted to show that the 
veteran's bilateral carpal tunnel syndrome was caused or 
aggravated by the veteran's service-connected disabilities.  
See Jones, supra.  A veteran's contention that a condition 
was caused or aggravated by a service-connected disability is 
insufficient to support a claim of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this 
regard, the Board notes that the examiner who performed the 
October 1997 VA peripheral nerves examination stated that the 
veteran's carpal tunnel syndrome was not caused or aggravated 
by his service-connected disabilities, and the examiner who 
performed the October 1997 VA joint examination stated that 
the veteran's bilateral carpal tunnel syndrome was not 
aggravated by his service-connected disabilities.  

Therefore, the Board finds that, since the veteran has only 
submitted his unsubstantiated opinion and not any competent 
medical evidence to warrant a conclusion that his bilateral 
carpal tunnel syndrome was caused or aggravated by his 
service-connected disabilities, he has not presented evidence 
that would justify a belief by a fair and impartial 
individual that his claim is well grounded.  Thus, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a), and his claim as a matter of law is not well 
grounded.  See Jones; Grottveit; Tirpak, supra.  

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  

In addition, the Board has previously remanded the case to 
provide the veteran with an opportunity to present evidence 
that would make his claim well grounded, but he has provided 
no such evidence.  


B.  Shell Fragment Wounds to the Left Elbow and Forearm 

The veteran and his representative contend, in essence, that 
the veteran s service-connected residuals of shell fragment 
wounds of the left elbow and forearm have increased in 
severity.  The veteran asserts that he suffers from a loss of 
strength of the left hand and limitation of motion, numbness 
and pain in the left forearm and hand.  

The veteran's claim for an increase in a 10 percent rating 
for his service-connected shell fragment wounds to the left 
elbow and forearm is well grounded, as a veteran's claim for 
an increased ratings is well grounded based on the veteran's 
evidentiary assertion that his service-connected disabilities 
have increased in severity.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The factors to be considered in the evaluation of disability 
residual of healed wounds involving muscle groups due to 
gunshot or other trauma are found in 38 C.F.R. § 4.56.  Such 
muscle injuries are classified into four general categories, 
slight, moderate, moderately severe and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory, and size of the missile which 
influenced the wound, the extent of the initial injury, and 
duration of the hospitalization, the therapeutic measures 
required to treat the disability, and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which result in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  

Objective findings which support a slight disability include 
a simple wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Objective 
findings which support a moderate disability rating include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Objective findings 
which support a moderately severe disability rating include 
entrance or exit scars indicating track of missile through 
one or more muscle groups, indications of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, or tests of strength and 
endurance which demonstrate positive evidence of impairment 
when compared with the sound side.  38 C.F.R. § 4.56(d).  

During the current appeal, sections of the VA Rating Schedule 
pertaining to muscle injuries were amended effective on July 
3, 1997.  See 62 Fed. Reg. 30, 235-240 (Jun. 3, 1997).  When 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise.  See 
West v. Brown, 7 Vet. App. 70 (1994), Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, there is no 
significant difference between the old and new criteria in 
evaluating the veteran's service-connected left elbow and 
forearm disability.  Therefore, neither version can be said 
to be advantageous to the veteran in comparison to the other.  

The veteran's residuals of shell fragment wounds to the left 
elbow and forearm are currently rated as 10 percent disabling 
based on moderate damage to the extensor muscles of the 
forearm.  Impairment of Muscle Group VIII, which governs 
extension of the wrist, fingers, and thumb, as well as 
abduction of the thumb, is addressed in Diagnostic Code 5308.  
To warrant a 20 percent disability rating, there must be 
moderately severe or severe muscle damage.  A 20 percent 
evaluation is the highest schedular rating for a non-dominant 
arm under Diagnostic Code 5308.  

Based on its review of the evidence of record, the Board 
finds that the service-connected disability picture is not 
shown to equate with more than moderate injury to the muscles 
of Group VIII.  However, the Board finds that the veteran's 
service-connected shell fragment wound residuals also have 
been demonstrated to likely involve moderate damage to the 
muscles which control flexion of the wrist and fingers as 
addressed by the provisions of Diagnostic Code 5307.  

The provisions of 38 C.F.R. § 4.55 now provide for the 
assignment of an elevated rating for multiple muscle group 
damage in the same anatomical region.  Based on the 
foregoing, the Board finds that a 20 percent rating is 
assignable by reason of elevation of the demonstrated 
moderate damage incurred to the flexor muscles to the level 
of moderately severe under Diagnostic Code 5307.  

A higher rating is also not warranted under the holding of 
the U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) in DeLuca v. Brown, 8 Vet. 
App. 202 (1994).  While the veteran subjectively complained 
of pain, numbness and weakness, the objective examination 
findings during the course of the several VA examinations do 
not satisfy the requirements for a higher evaluation on the 
basis of these complaints alone.  Specifically, on his most 
recent VA examination, mild muscle weakness and limitation of 
motion was found; however, no additional limitation of motion 
due to pain was found.  The examiner who performed the 
October 1997 peripheral nerve examination stated that there 
did not appear to be any excessive fatigability or 
incoordination due to the veteran's service-connected 
disability.  The assignment of a higher rating due to 
functional limitation is not warranted in light of the 
medical evidence of record.  



ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied, as a well-grounded claim has not been submitted.  

An increased 20 percent rating for the service-connected 
shell fragment wounds to the left elbow and forearm is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

